370 F.2d 334
The SLIPPER CORPORATION, a corporation, Appellant.v.Maurice H. FRIEDMAN et al., and the United States ofAmerica, Appellees.
No. 20870.
United States Court of Appeals Ninth Circuit.
Jan. 5, 1967.

Neil McCarroll, John Goff, Los Angeles, Cal., for appellant.
Joseph L. Ward, U.S. Atty., Las Vegas, Nev., Leo K. Gold, Beverly Hills, Cal., Baird, Holley, Baird & Galen, Glaser & Glaser, Los Angeles, Cal., G. William Coulthard, Samuel S. Lionel, Thomas A. Foley, Las Vegas, Nev., for appellees.
Before JERTBERG, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The motion to dismiss the appeal is denied.  The appeal is from an order denying the appellant's motion to set aside a default judgment.  This court is unable to say that the trial judge abused his discretion in denying the motion to set aside the default judgment.


2
Affirmed.